THE COURT
refused to give the instructions, but gave the following: “The court cannot say to the jury that the fact of the defendant having inflicted the whipping in a stable entitled him to acquittal. If they believe it to have been so from the evidence in the case, it is necessary that they should believe from the evidence that the whipping took place near a public street or highway, and that it was to the terror, disturbance, annoyance and common nuisance of the good citizens of the United States, for it is so charged in the indictment. It must amount, and you must believe that it was a nuisance, for a technical assault and battery on a slave is not indictable. A master or hirer of a slave, or his manager, has a right to correct a slave that belongs to him, or to whose services he is entitled by hiring, but if he does so in a cruel or inhuman manner in such a place, whether it be in a street, a house or stable, as to be an annoyance or nuisance to the citizens, whose pleasure or business carry them -near-the scene of the infliction, he is indictable. The question of nuisance, or no nuisance, is one of fact exclusively for the jury to decide.” To which ruling and instructions of the court, the defendant, by his counsel, excepts, and prays that this bill of exception may be signed, sealed and enrolled, which is done accordingly.
Judgment of criminal court affirmed.